Opinion Sur Exceptions

Lefever, J.,
We agree with the learned auditing judge that: “The Deed is remarkable in that upon every occasion where reference is made to the foster daughter, she is mentioned by name. The name ‘Agnes’ does not appear anywhere, but on every occasion the term ‘wife’ is used and following reference to her above cited, she is stated to be ‘the said wife’ or ‘the wife of the said settlor’ and in one clause she is described as ‘. . . the wife of the settlor if she then be living.’ ” In contrast, whenever settlor referred to his foster daughter he does so by name *604“Thelma A. Erny.” So also, when he refers to himself he does so by name, “Charles G. Erny”.
. This case is squarely ruled by Buzby Estate, 386 Pa. 1, and Stewart Estate, 390 Pa. 451.
There is no need to repeat what Judge Bolger has so ably stated in his adjudication.
The exceptions are dismissed and adjudication is confirmed absolutely.
President Judge Klein and Judge Burke did not participate in the deliberations or decision of this case.